Exhibit TRANSLATION COLLECTIVE LABOUR AGREEMENT between PIONEER TRANSFORMERS LTD. (hereinafter the “Company”) Of the first part and THE STEELWORKERS UNION On behalf of Local 9414 (hereinafter the “Union”) Of the second part JUNE 1, 2005 – MAY 31, 2010 TABLE OF CONTENTS Page ARTICLE 1 – PURPOSE OF AGREEMENT 1 ARTICLE 2 – UNION RECOGNITION 1 ARTICLE 3 – DISCRIMINATION 1 ARTICLE 4 – MANAGEMENT 1 ARTICLE 5 – UNION SECURITY 2 ARTICLE 6 – GRIEVANCE PROCEDURE 2 ARTICLE 7 – DISMISSAL AND SANCTION PROCEDURE 4 ARTICLE 8 – SENIORITY 5 ARTICLE 9 – AUTHORIZED LEAVE 10 ARTICLE 10 – SAFETY AND HYGIENE 11 ARTICLE 11 – BULLETIN BOARD 13 ARTICLE 12 – COPIES OF AGREEMENT POCKETBOOK FORM 13 ARTICLE 13 – UNION REPRESENTATIVES 14 ARTICLE 14 – GRIEVANCE COMMITTEE AND STEWARDS 14 ARTICLE 15 – HANDICAPPED EMPLOYEES 14 ARTICLE 16 – UNINTERRUPTED PRODUCTION 14 ARTICLE 17 – WORKING HOURS 14 ARTICLE 18 – ATTENDANCE ALLOWANCE 15 ARTICLE 19 – SALARIES AND CLASSIFICATIONS 16 ARTICLE 20 – TEMPORARY TRANSFER 17 ARTICLE 21 – OVERTIME 17 ARTICLE 22 – SHIFT PREMIUM 18 ARTICLE 23 – STATUTORY HOLIDAYS 18 ARTICLE 24 – VACATION 19 ARTICLE 25 – BEREAVEMENT LEAVE 20 ARTICLE 26 – INSURANCE PLAN 20 ARTICLE 27 – INSURANCE AND TRAVEL EXPENSES 21 ARTICLE 28 – TECHNOLOGICAL CHANGES 21 ARTICLE 29 – TERM OF AGREEMENT: 5 YEARS 21 -i- TABLE OF CONTENTS (continued) Page Schedule A-1 – Classifications and Rates of Salary 23 Schedule A-2 – Classifications and Rates of Salary – Employees Concerned by Section 19.06 24 Schedule A – Increases In rates of salary 25 Schedule B – Group Insurance Plan 26 Schedule B – Group Insurance Plan 27 Schedule C – LETTER AGREEMENT 28 Schedule C – LETTER AGREEMENTMEDICAL REPORT 29 Schedule C – LETTER AGREEMENTEDUCATION ASSISTANCE 30 Schedule C – LETTER AGREEMENTBARGAINING COMMITTEE 31 Schedule C – LETTER AGREEMENTSUBCONTRACTING 32 Schedule D – PENSION PLAN 33 Schedule E – LETTER AGREEMENTSTUDENTS 36 Schedule F – LETTER AGREEMENTTRAINING 37 Schedule G – LETTER AGREEMENTCOMPRESSED SCHEDULE 38 -ii- ARTICLE 1 – PURPOSE OF AGREEMENT 1.01 The parties agree that it is mutually beneficial and desirable to establish and maintain fair and just salaries, wages and working conditions to achieve efficient and cost-effective operations, protect the security and hygiene of the employees and provide for a mechanism to settle any grievances that may arise between the parties hereto. ARTICLE 2 – UNION RECOGNITION 2.01 The Company recognizes the Union as the sole and exclusive bargaining agent for all its employees in accordance with the union accreditation certificate issued by Commission des Relations du Travail on January 11, 1967 covering all the employees (paid by the hour) who work at the Granby plant who are employees as understood in the Labour Code, except for the office employees and assistant-foremen. 2.02 The clauses and conditions set out in this agreement shall be in force and shall fully apply to all the employees in the bargaining unit as described in the preceding section. 2.03 Persons whose regular position is excluded from the bargaining unit shall not work in any position included in the bargaining unit, except for purposes of instruction, experimentation, in an emergency or when the regular employees are not available. ARTICLE 3 –
